Citation Nr: 0910263	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction secondary to PTSD.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 50 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 20 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
November 1983 and from February 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

Specifically, the appeal comes to the Board from an October 
2002 rating decision that granted service connection for 
bilateral hearing loss and evaluated it as non-compensably 
disabling effective from June 14, 2002, as well as denied a 
claim for a rating in excess of 30 percent for headaches.  A 
subsequent August 2003 rating decision granted the Veteran's 
service connected headaches a 50 percent rating, effective 
from the date of claim.

The appeal also comes to the Board from a June 2004 rating 
decision that denied service connection for PTSD.  

Lastly, the appeal comes to the Board from a May 2006 rating 
decision that denied service connection for erectile 
dysfunction secondary to PTSD, denied a rating in excess of 
20 percent for lumbar disc disease, and denied a TDIU.  

In April 2007, the Veteran withdrew his claim for an 
increased rating for tinnitus.  See 38 C.F.R. § 20.204(b) 
(2008) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).  Accordingly, the 
only issues on appeal are as stated on the cover page of this 
decision.

In December 2008, the Veteran and his wife testified at a 
video hearing before the undersigned.  A transcript of the 
hearing has been associated with the claims file.

The Veteran's representative, in her February 2009 pleading, 
argued that the claimant filed a timely notice of 
disagreement (NOD) as to the RO's June 2004 denial of service 
connection for depression and therefore the Board has 
jurisdiction over this issue.  The Board disagrees.  A review 
of the record on appeal does not show that a claim of service 
connection for depression is in appellate status.  See 
38 C.F.R. §§ 20.200, 20.302(c) (2008) (an appeal requires a 
NOD and a timely filed substantive appeal after issuance of a 
statement of the case).  Moreover, the record does not show 
that the RO has previously adjudicated the question of 
whether the Veteran filed a timely NOD to the June 2004 
rating decision that denied service connection for 
depression.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. §§ 19.9, 19.29 (2008).  Therefore, this 
issue is referred to the RO for appropriate action. 

The issues of higher evaluations for bilateral hearing loss 
and lumbar disc disease as well as entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  PTSD cannot be attributed to the Veteran's military 
service in the absence of independently verifiable inservice 
stressful experiences.

2.  The Veteran is not service connected for PTSD.

3.  During the pendency of the appeal, the Veteran's 
headaches have been manifested by adverse symptomatology that 
equates to no more than migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2008).

2.  Erectile dysfunction was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.159 (2008).

3.  The Veteran does not meet the criteria for a rating 
greater than 50 percent for headaches.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) determined that VA's duty to 
assist specifically includes the following: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the claim for service connection for PTSD, the Board 
finds that written notice provided in March 2004, prior to 
the June 2004 rating decision, along with the notice provided 
in September 2005 and February 2008, fulfills the provisions 
of 38 U.S.C.A. § 5103(a) including notice in accordance with 
the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As to the claim for service connection for erectile 
dysfunction secondary to PTSD, the Board finds that written 
notice provided in November 2005, prior to the May 2006 
rating decision, along with the written notice provided in 
February 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice in accordance with the Dingess, 
supra.

While the Veteran was not provided notice of the type of 
evidence necessary to establish the effective dates and the 
disability ratings for the disabilities on appeal prior to 
the initial adjudication of the claims, the Board finds that 
providing the claimant with this notice in February 2008 
followed by re-adjudicating the claims in the October 2008 
supplemental statement of the case "cures" any timing 
problem associated with inadequate notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the increased rating claim, the Board notes that the 
Veteran was not provided adequate VCAA notice in compliance 
with the requirements of Vazquez-Flores.  Nonetheless, the 
Board finds that this problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim for an increased rating for 
headaches after reading the October 2002, August 2003, June 
2004, and May 2006 rating decisions, April 2005 and February 
2008 letters; March 2007 statement of the case, and October 
2008 supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).  In any event, the Board notes that the 
Veteran is represented by an attorney who has made arguments 
on this issue.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error).

As to all the issues on appeal, VA has also secured all 
available pertinent evidence and conducted all appropriate 
development.  Specifically, the record shows that VA obtained 
and associated with the claims files all identified and 
available service and post-service treatment records 
including those on file with the Social Security 
Administration.  In addition, the claimant was afforded an 
opportunity to testify at a hearing before the undersigned in 
December 2008.  

As to VA's duty to assist in verifying the alleged assault by 
the claimant's Sergeant, the Board notes that the RO obtained 
the claimant's service personnel records and the Veteran 
filed with VA a copy of the Equal Opportunity Complaint 
prepared at the time of the alleged assault.  Moreover, since 
the claimant has already provided VA with records that he 
believes documents his personal trauma while in service, VA 
has no further obligation to provide him with additional 
notice in accordance with M21-1 MR, Part III, Subpart iv, 
Chapter 4, section H, Topic 30 (December 29, 2007).

As to the stressors involving accidents that occurred while 
serving with A Battery, 1/36 in Augsburg, Germany from 1986 
to 1988, the Board notes that the United Stated Army and 
Joint Services Records Research Center (JSRRC) has notified 
VA on a number of occasions that it can only undertake a 
search to verify a stressor if it has a three month window 
within which the alleged stressor occurred.  Accordingly, the 
RO contacted the Veteran on a number of occasions and 
requested that he provide a shorter time period as to when 
his stressors occurred.  Similarly, the undersigned while 
taking testimony at the claimant's personal hearing attempted 
to obtain similar information from the claimant.  The Veteran 
has remained consistently vague as to the dates of the 
purported stressors and the names of the victims or fellow 
service members that were involved in the alleged stressors.  
Unfortunately, the claimant has never been able to tell VA 
when his stressors occurred except for saying that they 
occurred at some time between 1986 and 1988 while in 
Augsburg, Germany.  The RO concluded in memorandum prepared 
in November 2005 and July 2008, and the Board agrees, that 
this is too long of a period of time and no useful purpose 
would be serviced by going to JSRRC with this information.  
Accordingly, adjudication of the claim of entitlement to 
service connection for PTSD may go forward without such a 
request.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ("the duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence.").

Next, the Board notes that the Veteran was not afforded VA 
examinations in connection with his service connection 
claims.  As to the claim of service connection for PTSD, the 
Board finds that adjudication of his appeal may go forward 
without such examinations because, for the reasons explained 
below, the Veteran has failed to provide VA with information 
about his stress that can be verified and without a verified 
stressors it is a legally impossible for him to prevail on 
this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.304(f); 
Suozzi v. Brown, 10 Vet. App. 307 (1997); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Likewise, the Board finds that the 
Veteran is not entitled to a VA examination in connection 
with his claim of service connection for erectile dysfunction 
secondary to PTSD because, for the reasons explained below, 
the Board is denying his claim of service connection for PTSD 
and therefore it is also a legal impossibility for him to 
prevail on this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.310; Sabonis, supra, McLendon, supra.

As to the increased rating claim, the Veteran was afforded 
several VA examinations during the pendency of the appeal.  
The Veteran's representative, in her February 2009 statement, 
argued that the claimant's headaches have worsened since his 
last VA examination and he should therefore be afforded 
another VA examination.  The Board finds that this bare-boned 
claim, which is not supported by any of the competent and 
credible medical evidence, is insufficient to require the 
Board to remand this issue for another VA examination.  
Notwithstanding the Veteran's representative's claim to the 
contrary, the Board finds that the evidence of record, which 
includes VA examinations dated in August 2002, April 2004, 
June 2005, and September 2006, is adequate for rating 
purposes.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The PTSD Claim

The Veteran claims that his PTSD was caused by one of the 
following incidents:  having the M548 ammunition carrier he 
was in while on maneuvers with A Battery, 1/36, FA in 
Grafenveer, Germany at some time between 1986 and 1988 catch 
on fire and explode injuring two men from his unit (see 
statements in support of claim dated in September 2004 and 
October 2005; photograph received by the RO in October 2004; 
letter from Boyd K. Lester, M.D., dated in September 2004; 
and personal hearing testimony dated in December 2008); being 
assaulted by his Sergeant while trying to get approval for a 
loan to avoid bankruptcy (see statement in support of claim 
received by the RO in March 2005; Equal Opportunity Complaint 
forms dated from August 1991 to August 1991; and loan/credit 
documents dated in 1990 and 1991); having a friend (an E-1 
private), who took over his job as point man for his unit (A 
Battery, 1/36, FA, from Augsburg, Germany) because he was in 
Frankfurt, Germany picking up his friends family, fall a 
sleep while the unit was on maneuvers and get run over by a 
track vehicle (see statement in support of claim received by 
the RO in April 2008; and personal hearing testimony dated in 
December 2008); at some time between 1986 and 1988 running 
over a solder while driving an M548 ammunition carrier while 
with A Battery, 1/36, FA, in Augsburg, Germany; and/or having 
a friend die in Graphville, Germany when he was struck in the 
head with the tube of an 8 inch howitzer (see statement in 
support of claim received by the RO in October 2005).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD, a 
grant of service connection requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the  
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).


It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressors must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the Veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

In this regard, the record does not show and the Veteran does 
not ever claim that he engaged in combat with the enemy or 
his PTSD was caused by combat.  Therefore, the claimant is 
not a "combat  Veteran," and his lay statements regarding 
the claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of his claimed stressors.

As to the accidents that occurred while serving with A 
Battery, 1/36 in Augsburg, Germany from 1986 to 1988 (i.e., 
the M548 ammunition carrier fire and explosion; the incident 
where a friend was run over by a track vehicle; the incident 
where he ran over a soldier; and the incident where a friend 
was killed when struck by the tube of a howitzer), nothing in 
the in-service or post-serviced record verifies the 
occurrence of these accidents and the claimant's presence at 
these accidents.  While the Veteran filed with VA a picture 
which he claims shows an M548 ammunition carrier with 
significant fire and structural damage, nothing on the front 
or the back of that picture provides objective evidence of 
when it was taken and what role, if any, the claimant played 
during the destruction of the M548 ammunition carrier.  
Significantly, the Veteran has refused to provide VA with the 
specifics (i.e., a three month window as to when these 
accidents occurred, statements from witnesses to these 
events, the names and units of those he saw killed and 
injured in these accident, etc.) so that VA could attempt to 
obtain verification of these stressors. 

As to being assaulted by his Sergeant while trying to get 
approval for a loan to avoid bankruptcy in 1991, the Board 
notes that the evidence provided by the Veteran included 
Equal Opportunity Complaint forms dated from August 1991 to 
August 1991.  This evidence includes the details of an 
investigation conducted contemporaneous with the time of the 
alleged assault and concludes that the assault did not take 
place.  

The Board recognizes that the Veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite 
exhaustive efforts by VA to confirm the Veteran's allegations 
as to his stressors, no evidence has been uncovered which 
corroborates any stressor.  Although some VA, private, and/or 
and Social Security Administration physicians have accepted 
the Veteran's description of his inservice experiences as 
credible for diagnosing PTSD, the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence of the occurrence of the claimed stressors.  Indeed, 
as to his personal statements and testimony, the Board finds 
that the Veteran's credibility is stretched extremely thin by 
his inability to provide any details about the alleged 
stressor events such as the approximate dates of the events 
or the individuals involved.  Given the lack of supporting 
evidence required by the law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.  Thus, entitlement to service 
connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Erectile Dysfunction

The Veteran claims that he has erectile dysfunction due to 
his PTSD.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, supra, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which suggests the possibility that the 
recent change amounts to a substantive change in the 
regulation.  For this reason, and because the  Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which is more favorable to the 
claimant.  Further, as the Veteran has specifically limited 
his claim for service connection for erectile dysfunction to 
a secondary basis, the Board will not consider alternate 
theories of entitlement.  Robinson v. Shinseki, No. 2008-7095 
(Fed. Cir. Feb. 25, 2009) (where a fully developed record is 
presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the 
Board to address or consider such a theory).

With the above criteria in mind, the Board notes that for the 
reasons explained above the Veteran is not entitled to 
service connection for PTSD.  Therefore, his claim of service 
connection for erectile dysfunction secondary to PTSD must be 
denied as a matter of law.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; Sabonis, supra.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, supra.

The Increase Rating Claim

The Veteran and his representative contend that the 
claimant's headaches are more severe than rated.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Most recently, an August 2003 rating decision rated the 
Veteran's service connected headaches as 50 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine 
headaches). 

Under Diagnostic Code 8100, a maximum 50 percent evaluation 
is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a.

The Board notes that the Veteran has complained of ever 
increasing adverse symptomatology due to his service-
connected headaches.  For example, when examined by VA in 
August 2002, he complained of problems with headaches 
occurring 15 to 21 days every month and manifested by 
phonophobia, photosensitivity, nausea, emesis, and bitemporal 
pain.  He thereafter reported that lying quietly in the dark 
helped his headaches.  When next examined by VA in April 
2004, he complained of headaches that occurred at least 1 
time a week, but sometimes as frequently as every 2 days, 
which attacks last 2 days and which require that he stay in 
bed with no noise or light.  He also reported that he is 
unable to do anything when he has these headaches.  
Thereafter, when most recently examined by VA in September 
2006, the Veteran complained that he had headaches 5 days a 
week manifested by pain, light sensitivity, nausea, and 
seeing spots and which require that he stay in bed with no 
light.  He also reported that he is unable to perform any 
daily functions when he has headaches.  Similar complaints 
regarding the severity of the Veteran's headaches are also 
found in VA treatment records generated during the pendency 
of the appeal.  See, for example, VA treatment records dated 
from February 2002 to September 2005.  In fact, a March 2005 
VA treatment record characterized the Veteran's headaches as 
"severe." 

Interestingly, at the June 2005 VA examination, while the 
Veteran reported that he had headaches 3 or 4 times a week, 
he also reported that they only lasted 5 or 6 hours and his 
headaches are reasonably well controlled with over the 
counter medications.  Similarly, August 2005 and September 
2005 VA treatment records reported that the Veteran's 
headache pain was manageable with medication.  Moreover, the 
September 2006 VA examiner opined that the Veteran's 
diagnosis of migraine headaches remain unchanged because he 
"subjectively [complained of] headaches and objectively 
[had] none."  

Nonetheless, the Board notes that the claimant is already 
receiving the maximum schedular disability award possible 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Therefore, 
a higher schedular evaluation may not be assigned.  This is 
true throughout the period of time during which his claim has 
been pending.  Hart, supra.

Moreover, given the nature of the Veteran's adverse 
symptomatology, headaches, the Board finds that his 
disability is not better rated under another Diagnostic Code.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence). 

Based on the Veteran's and his representative's written 
statements to VA, the personal hearing testimony, and the 
Veteran's statements to VA examiners, the Board will next 
consider the application of 38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board notes that the Veteran told the 
April 2004 VA examiner that his headaches cause him to lose 
approximately 3 weeks of work a year and he told the June 
2005 VA examiner that his headaches cause him to lose 1 to 2 
days of work.  The Board also notes that the Veteran told 
that September 2006 VA examiner that his headaches are so bad 
that he is unable to perform any daily functions 5 days a 
week.  Similar complaints regarding lost employment due to 
headaches are found in VA treatment records generated during 
the pendency of the appeal.  See, for example, VA treatment 
records dated from February 2002 to September 2005.  In 
addition, a VA hospitalization summary for a period of 
hospitalization from August 2005 to September 2005, as well 
as a September 2005 VA treatment record, included the opinion 
that the claimant was disabled, unable to work, and/or not 
employable in the forceable future.  Similarly, K. Lester, 
M.D., in December 2005 and September 2006 letters, opined 
that the Veteran was permanently disabled.

However, none of the above opinions regarding the Veteran's 
employability attributed his inability to work solely to his 
service connected headaches.  Moreover, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his headaches, acting alone, have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  In fact, both the June 2005 VA 
examiner and VA treatment records dated in August and 
September 2005 noted that his headaches were at least 
reasonable well controlled by medication.  Moreover, the 
Social Security Administration found the Veteran disabled due 
to a psychiatric disorder - not headaches.  And, the 
September 2006 VA examiner opined that the claimant had no 
objective evidence of headaches.

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran, his wife, and his representative 
are competent to report on what they see and the claimant is 
competent to report on what he sees and feels, neither are 
competent to report that the appellant's service connected 
headaches meet the criteria for an increased rating because 
such an opinion requires medical expertise which they have 
not been shown to have.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 
supra.  Accordingly, the claim for an increased rating must 
be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for erectile dysfunction 
secondary to PTSD is denied.

Entitlement to an increased rating for headaches, currently 
evaluated as 50 percent disabling, is denied.


REMAND

As to the claim for higher evaluations for bilateral hearing 
loss and lumbar disc disease, the Veteran's representative in 
her February 2009 pleading alleged a worsening of the 
claimant's disabilities since his last VA examinations.  
Given this assertion, as well as the fact that the Veteran's 
last underwent an audiological examination in 2002 and a 
lumbar spine examination in 2004, the Board finds that a 
remand for new examinations is required.  38 U.S.C.A. 
§ 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim for a TDIU, the Board finds that this claim 
is inextricably intertwined with the above claims.  
Therefore, adjudication of this claim must be deferred 
pending completion of the additional evidentiary development 
outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
audiological examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examinations.  In accordance with the 
AMIE worksheet for rating hearing loss, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of the claimants hearing loss.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.

2.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded orthopedic 
and neurological examinations of the 
lumbar spine.  The claims folders are to 
be provided to the physicians for review 
in conjunction with the examinations.  
All indicated tests and studies deemed 
appropriate by the examiners, including 
x-rays, electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  The examiners are to 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of all lumbar 
spine disabilities in accordance with the 
latest AMIE worksheet for rating the 
lumbar spine.  In addition, the examiner 
should also conduct the following tests:

The orthopedic examiner should 
conduct complete range of motion 
studies and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  

If the Veteran describes flare-ups 
of pain, the orthopedic examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.  

The neurological examiner should 
provide an opinion as to whether the 
Veteran had any prostrating attacks 
in the last 12 months, whether the 
lumbar spine disability causes 
radiculopathy in either lower 
extremity and, if so, if this 
radiculopathy is best characterized 
as incomplete and mild paralysis, 
incomplete and moderate paralysis, 
incomplete and moderately severe 
paralysis incomplete and severe 
paralysis, or complete paralysis.

3.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  As to the 
claim for an increased rating for lumbar 
disc disease, the updated VCAA notice 
should include, among other things, 
notice of the relevant rating criteria as 
well as a request that the Veteran 
provide VA with evidence showing how his 
disability interferes with work and 
activities of daily life.  See Vazquez-
Flores v. Peake, supra.

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
claims for higher evaluations, such 
reconsideration should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart, supra.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


